DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Response to Arguments
Applicant’s arguments in combination with amendments, see Remarks and Claims, filed  02/10/2022, with respect to rejection under 35 USC 103 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-14, 16-28, 31-33, 35-43, 45-49 has been withdrawn. 
New claim 50 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 39 and 48 require a plurality of torque transfer elements that each comprise a plurality of beams. Wherein each beam is being elongate and sufficiently thin to be elastically bendable, having a non-planar curvature, wherein bending the torque transfer section causes the beams to be individually deformed. These limitations when taken in combination with the remaining limitations of the claim as a whole are not disclosed, taught or made obvious by the references discovered by the examiner. 
The references to Marescaux (20090054733) and Malkowski (20140316432) are considered to be the closest references discovered. The mentioned references disclose a manipulator/mechanical arm that includes the four sections as required by the claim. However, these references do not disclose, teach or make obvious having a plurality of beams that are sufficiently thin to be elastically bendable, having non-planar curvature, and that are individually deformed when bending the section.
Claims 1, 39 and 48 are therefore allowed. Dependent claims 2-14, 16-28, 31-32, 35-38, 40-43, 45-47 and 50 all depend directly or indirectly from the allowed claims 1 and 39, therefore inheriting the allowable subject matter. Claims 2-14, 16-28, 31-32, 35-38, 40-43, 45-47 and 50 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792